Citation Nr: 0322003	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-15 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

In November 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  As identified in his March 2003 communication, 
undertake all necessary efforts to obtain records 
from each health care provider listed in such 
document (if those records are not already 
associated with the claims file).  If possible, 
obtain a written confirmation for any records that 
cannot be associated with the claims file.    

2.  Request copies of the treatment records from 
Dr. Gonzalez from June 1997 to the present.  He was 
located at Cond. Las Torres Norte 1-D, Carr No. 2, 
Esq. Ave. Comerio, Bayamon, Puerto Rico, 00629 (see 
VA Form 21-4142 dated 8/97).  If possible, obtain a 
written confirmation for any records that cannot be 
associated with the claims file.

3.  Based on any information received from the 
veteran regarding the approximate dates, names and 
locations of the military facilities where he 
received treatment for his psychiatric illness 
during his second period of active duty other than 
during July 1985, contact the National Personnel 
Records Center (NPRC), or any other appropriate 
agency, and request the treatment records 
identified by the veteran (if any).  If no such 
records can be found, or if they have been 
destroyed, ask for specific confirmation of that 
fact.

4.  If the following record has not already been 
associated with the claims file, request the VA 
medical facility in San Juan, Puerto Rico to 
furnish the report of the VA psychiatric 
examination which was reportedly conducted on 
August 5, 1974.  If no such records can be found, 
written confirmation of that fact should be 
obtained for the claims file.

5.  After all of the above development (paragraphs 
1 through 4) has been completed to the extent 
possible, make arrangements with the appropriate VA 
medical facility for the veteran to be afforded the 
following:  an examination by a psychiatrist who 
has not previously conducted a compensation 
examination of the veteran in order to determine 
the nature, severity, and etiology of any 
psychiatric illness.  All tests deemed necessary 
should be performed.  Following the examination 
request the examiner to render an opinion as to 
whether it is as likely as not that any psychiatric 
disability is related to either of the veteran's 
two periods of active duty?  If no, whether it is 
as likely as not that was a psychosis clinically 
manifested within one year following either of the 
veteran's two periods of active duty?  If it is 
determined that the veteran's psychiatric illness 
pre-existed either period of service, whether it is 
as likely as not that the preservice psychiatric 
disorder underwent a chronic increased in severity 
beyond normal progression during service?  A 
complete rational for any opinion expressed should 
be included in the report.  Send the claims folder 
to the examiner for review in conjunction with the 
examination.

6.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case (SSOC) and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


